ORDER

Pro se Kentucky prisoner and frequent litigator Raymond C. Siller appeals a district court order that dismissed his most recent 42 U.S.C. § 1983 suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. See Fed. R.App. P. 34(a).
In a well-reasoned memorandum opinion, the district court granted summary judgment for the defendants.
In his timely appeal, Shier has filed yet another indecipherable appellate brief. The defendants have not filed a brief.
*740Because Siller’s appellate brief amounts to nothing more than an incomprehensible rant, Siller has abandoned this appeal by failing to brief adequately any appellate issue. Thaddeus-X v. Blatter, 175 F.3d 378, 403 n. 18 (6th Cir.1999); Enertech Elec., Inc. v. Mahoning County Comm’rs, 85 F.3d 257, 259 (6th Cir.1996).
Accordingly, all pending motions are denied, and the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.